Case 5:18-cv-01005-JGB-KK Document 83 Filed 01/13/20 Page 1 of 1 Page ID #:3439



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.       EDCV 18-1005 JGB (KKx)                            Date January 13, 2020
  Title United States of America v. California Stem Cell Treatment Center, Inc., et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                     Phyllis A. Preston
                  Deputy Clerk                                     Court Reporter

          Attorney(s) Present for The
                                                        Attorney(s) Present for Defendant(s):
               Government(s):
              Natalie N. Sanders                                 Celeste M. Brecht
                Michael Shane                                 Matthew Marshall Gurvitz

  Proceedings:      Government’s Motion for Summary Judgment (Dkt. No. 45); (2)
                    Government’s Motion to Strike Evidence (Dkt. No. 63); and (3)
                    Defendants’ Motions to Exclude (Dkt. Nos. 65–68).

         The Court hears argument on the above-entitled motions. A separate order will be issued
 ruling on the motions.




                                                                        Initials of Deputy Clerk MG
  Page 1 of 1                       CIVIL MINUTES—GENERAL
                                                                                        Time: 00:32
